UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6356


LAWRENCE DONNELL LEWIS,

                      Petitioner – Appellant,

           v.

UNKNOWN,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:15-cv-00556-JAG-RCY)


Submitted:   July 21, 2016                  Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lawrence Donnell Lewis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lawrence Donnell Lewis seeks to appeal the district court’s

order dismissing his civil complaint.                       This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and    certain    interlocutory         and       collateral       orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan     Corp.,    337 U.S. 541,        545-47        (1949).        Because     the

deficiencies identified by the district court were remedied by

the filing of a consent form, we conclude that the order Lewis

seeks    to   appeal     is   neither    a        final    order   nor    an   appealable

interlocutory or collateral order.                   Goode v. Cent. Va. Legal Aid

Soc’y, Inc., 807 F.3d 619, 623 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

       Accordingly,       we     dismiss           the      appeal       for    lack    of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this    court   and    argument          would    not    aid   the   decisional

process.


                                                                                DISMISSED




                                              2